 In the Matter of METROPOLITAN LIFE INSURANCE COMPANYandUNITEDOFFICE & PROFESSIONAL WORKERS OF AMERICA, CIO, LOCAL No. 40Case No. 14-R-748.-Decided January 13,1944Mr. Charles A. Horsley,ofWashington, D. C., andFordyce, White,Mayne, Williams cO Hartman, by Mr. N. W. Hartman,of St. Louis,Mo., for the Company.Meyers O Meyers, by Mr. Ben Meyers,of. Chicago, Ill., andMr.Laney T. Funderburk,of St. Louis, Mo., for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATRMENT OF THE CASEUpon a petition duly filed by United Office & Professional Workersof America, CIO, Local No. 40, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Metropolitan Life Insurance Company, at itsDistrict Offices in the cities of St. Louis and Clayton,'Missouri, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Charles K. Hackler,Trial Examiner.Said hearing was held at St. Louis, Missouri, onNovember 9 and 10, 1943. The Company and the Union appeared,participated, and were afforded full opportti,ity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The Companyrequested permission to present oral argument before the Board.Said request is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMetropolitan Life Insurance Company is a New York corporationwith its home office in New York City. It is a mutual life insurance54 N. L. R. B., No. 84.585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD'corporation engaged in the business of selling and servicing life, health,and accident insurance in every State in the United States and in theDominion of Canada. On December 31, 1942, the Company had ap-proximately 40,300,000 policies of insurance in force, with a total facevalue of approximately $26,800,000,000.These policies were heldby some 29,700,000 policyholders residing in every State of the UnitedStates and in Canada.On December 31, 1942, the Company's assetstotaled a little less than $6,000,000,000, consisting of cash, Govern-ment bonds, stocks, mortgages on real estate, real estate and bonds,real estate and policy loans, and notes.. All securities purchased bythe Company are delivered to its home office in New York City,except those on deposit with various governmental agencies.TheCompany owns the real estate in New York upon which its home officeis located; . and other real estate used in the administration of itsbusiness in the States of California and Virginia, and in Ontario,Canada.All other real estate owned by the Company is acquiredthrough mortgage foreclosures or conveyances in lieu of such fore-closures.On December 31, 1942, the Company owned, through suchtransactions, real estate valued at $258,775,748.During the 5-yearperiod from 1938 to 1942, the Company annually invested in variouskinds of securities, approximately $635,500,000.On December 31, 1942, the Company operated its business through9 Agency Divisions and 758 District Offices and had 28,378 employees,exclusive of agents, of whom there were 17,853 selling insurance andotherwise dealing with policyholders.During the calendar year 1942, the Company purchased for itsoperating requirements, furniture, fixtures, and mechanical equip-ment valued at $991,456.Most of this equipment was shipped to the,:Company from points within the State of New York, and approxi-mately 34 percent of such goods originating in New York was shippedto and used in States other than the State of New York. Duringthe same period the Company purchased stationery supplies valuedat $1,502,092.Approximately 25 percent of these supplies wasshipped from the State of New York to offices of the Company locatedin other States and in Canada. During the same period the Company.spent $2,595,628 for postage, telephone, telegraph, and express serv-ices, and spent $2,558,724 for traveling expenses.We find that the Company's wide-spread financial and investmentactivities have a direct and substantial effect upon commerce betweenthe several States and that the Company's various activities them-selves constitute commerce within the meaning of the National LaborRelations Act. METROPOLITAN LIFE INSURANCE COMPANYIT.THE ORGANIZATION INVOLVEDUnited Office & Professional Workers of America, Local No. 40,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 14, 1943, the Union requested recognition bythe Company as the exclusive bargaining representative of the Com-pany's industrial insurance agents attached to the district offices inthe City of St. Louis and the city of Clayton, Missquri.The Com-pany refused to grant such recognition on the grounds that the unitis inappropriate and that it questioned the Union's claim to representa majority of the agents in question.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents. a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofall regular industrial agents, office account agents, and detached agentsof tf,, Company who are attached to its 13 District Offices in the Cityof St.-Louis, Missouri, and its District Office in the adjoining subur-ban city of Clayton, excluding inspectors, independent agents, re-tired agents, canvassing agents, district managers, assistant managers,clerks, cashiers, secretaries, supervisors of accounts and all othersupervisors.The Company differs with the Union as to canvassingagents, who the Company contends should be included in the unit,and as to the scope of the unit. The Company urges that no unit lessthan State-wide in scope should be found appropriate.The Company has divided the Nation, for administrative purposes,into territorial divisions.Territorial Division E includes the Statesof Arkansas, Iowa, Kansas, Missouri, Nebraska, and Oklahoma, andcontains 51 District Offices, 27 of which are in the State of Missouri.Each territorial division is under the supervision of a Superintendentof Agencies, located in the Home Office.Each District Office is under'The Regional Director reported that the Union submitted 189 authorization cardsbearing apparently genuine original signatures of persons purporting to be in the employof the Company in the appropriate unit.The Company submitted no pay roll, but pre-sented evidence at the bearing that there were, on September 30, 1943, 361 employeeswithin the appropriate unit. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDthe supervision of a District Manager, who reports and is responsibleto the Superintendent of Agencies for his division.The Union admits that, like the Company, it would prefer a State-wide unit, but points out that it has no members among the Com-pany's agents outside the unit for which it is petitioning and thatpresent manpower and transportation difficulties make further exten-sion of union organization in the State extremely problematical forthe foreseeable future.The Company contends that the Union couldeasily organize the remaining agents in the State because it has mem-bers in other parts of the State among agents of the Prudential In-suranceCompany. It appears, however, that the Union hasrepresented Prudential agents in Kansas City, Missouri, since 1940,and, although the Company has four District Offices in that city, theUnion has no members there among the agents of the Company. Inview of the past progress of organization and the present limitationsupon transportation and manpower, organization of the Company'sagents on a State-wide basis does not appear to us to be imminent.No other labor organization is seeking to represent the Company'sagents in a State-wide unit.The Company, although urging the propriety of a State-wide unit,contends that the unit here sought is inappropriate because it failsto conform to any administrative division of the Company's oper-ations.However, the evidence reveals that this would also be trueof a State-wide unit, since the Company has no administrative divi-sion based on State lines.Experience has shown that it is feasiblefor an insurance company to bargain collectively on the basis of unitswhich are State-wide in scope, even though such units do not cor-respond to any organizational unit of the company.2Thus,, theCompany here involved, which only a year ago contended that itcould not bargain on a State-`bide basis, is now seeking such a unit .3The Company offers no argument against the unit here sought whichwould not apply with equal cogency to a State-wide unit.Upon thebasis of the limited extent of self-organization among the employeesinvolved, we have found appropriate, in a substantial number ofcases, units such as the one here sought by the Union .4We believe'that these considerations are controlling in the instant case and thata unit confined to the Company's District Offices in the St. Louismetropolitan area is presently a^nropriate.The only other issue in dispute concerns a category of employeesknown as canvassing agents, which the Union seeks to exclude from2Matter ofPrudential Insurance Company of America,47N. L. R. B.1103, 49 N. L. R. B.450, 50 N. L.R. B. 689 ;Matter of MetropolitanLifeInsurance Company,43 N. L. R. B. 96,2.9Matter of MetropolitanLifeInsurance Company,43 N. L.R. B. 962.4Matter ofPrudential InsuranceCompany of America,46 N. L. R. B. 430,and casescited therein; also cf.Matter of PrudenlialInsurance Company ofAmerica,50 N. L. R. B.689. METROPOLITAN LIFE INSURANCE COMPANY589the unit, but which the Company would include.Canvassing agents,none of whom was employed at the time of the hearing, are engagedin selling the same types of insurance as regular industrial agents,but do not have established debits.. Such agents will be employedunder the following circumstances: (1) when a disabled former agentreturns and no existing debit is available, he will be made a canvass-ing agent, attempting to sell new business, until an established debitbecomes available, when he will be assigned to it; (2) when formeragents, now on military leave, return and the Company has no avail-able open debits to which to assign them; and (3) when a new em-ployee is hired and there is no available debit to which to assignhim. It appears that most, if not all, of the matters likely to be-come the subjects of collective bargaining on behalf of the Company'sagents are of as great concern to the canvassing agents as to theregular agents.We shall include canvassing agents in the appro-priate unit.We find that all regular industrial agents, office account agents,canvassing, agents, and detached agents of the Company attached toits 13 District Offices in the, City of St. Louis, and in its District Officein the adjoining city of Clayton, Missouri, excluding inspectors, in-dependent agents, retired agents, district managers, assistant man-agers, clerks, cashiers, secretaries, supervisors of accounts, and allother supervisors, constitute a' unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the invest;gation to ascertain representa-tives for the purposes of collective bargaining with MetropolitanLife Insurance Company, St. Louis, Missouri, and election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the direction 590DECISIONSOF NATIONALLABOR RELATIONS BOARDand supervision of the Regional Director for the FourteenthRegion,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by United Office & ProfessionalWorkers of America, Local No. 40, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.